Citation Nr: 1530889	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-07 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held before a Decision Review Officer (DRO) in June 2008.  A hearing transcript is of record.

This matter was previously remanded by the Board in July 2011 for further development and examination.  Thereafter, the Board remanded this matter again in July 2014 to obtain updated treatment records as well as a clarified medical opinion regarding whether it is at least as likely as not that the Veteran's hearing loss is linked to service, specifically including noise exposure related to his work as a combat engineer.   


FINDING OF FACT

The Veteran's bilateral hearing loss disability did not have onset during active service, was not caused by an event, injury, or disease in active service, and did not manifest within one year of separation from active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in December 2006.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of these claims.



Merits

The Veteran contends that service connection is warranted for bilateral hearing loss on the basis that noise exposure during service caused his present hearing loss.  Specifically, at the June 2008 DRO hearing, the Veteran testified he would set explosive devices and "blow up whatever it was you were trying to destroy," which resulted in exposure to noise.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection will be presumed if a Veteran has a current disability resulting from a certain chronic disease, including sensorineural hearing loss or tinnitus as organic diseases of the nervous system, if that disease manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

The March 2007, June 2007 and October 2011 VA examinations diagnosed the Veteran with bilateral sensorineural hearing loss.  These diagnoses satisfy the first element of a service connection claim.

Relating to the in-service incurrence of the disability, the service medical records do not document any reports of hearing difficulties or problems with the Veteran's ears.  The Veteran's June 1968 Report of Medical Examination for purposes of separation found the Veteran's hearing in the right ear to be 10 dB at 500 Hz, 5 dB at 1000 Hz, 5 dB at 2000 Hz, 0 dB at 3000 Hz and 5 dB at 4000 Hz.  In the left earing, the Veteran's hearing was 10 dB at 500 Hz, 10 dB at 1000 Hz, 5 dB at 2000 Hz and 5 dB at 4000 Hz.  These auditory thresholds do not support a finding of a hearing loss disability directly following the Veteran's active service.  Moreover, the Veteran's June 1968 report did not include any complaints or issues relating to his ears.  In fact, his ears were noted as normal.  Notwithstanding the lack of notation in the Veteran's service treatment records, the Veteran contends his hearing loss disability was caused by the loud noises he experienced in-service.  

A VA audiological examination was performed in March 2007.  This examination diagnosed the Veteran with sensorineural hearing loss in both ears with normal speech discrimination in the right ear and mildly depressed speech discrimination in the left ear.  The puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz were 15 dB, 30 dB, 15 dB, 30 dB, and 50 dB respectively.  The thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz were 20 dB, 15 dB, 15 dB, 35 dB and 50 dB respectively.  No medical opinion regarding a causal relationship between the hearing loss disability and the Veteran's service was requested. 

Another VA audiological examination was performed in June 2007.  At this examination, the examiner stated "due to the configuration of the hearing loss and the Veteran's case history of military noise exposure, it is as likely as not that the tinnitus and hearing loss are of the same etiology".  The puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz were 20 dB, 35 dB, 25 dB, 40 dB and 50 dB respectively.  For the left ear, the puretone thresholds at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz were 20 dB, 35 dB, 30 dB, 40 dB and 50 dB.  While the Board notes the examiner's opinion regarding the relationship between the Veteran's tinnitus and hearing loss, this examiner did not specifically opine whether the bilateral hearing loss disability was as likely as not related to the Veteran's military service.

Because the March 2007 examination did not provide a medical opinion and the June 2007 examiner's opinion was inadequate, a supplemental VA examiner's opinion was obtained in August 2007.  At that time, the examiner acknowledged the Veteran's reports of military noise exposure but found it was unlikely that either the onset of the Veteran's hearing loss or the current level of hearing loss was caused by or resulted from military exposure.

Another audiological VA examination was performed in October 2011.  At the examination, the Veteran's auditory thresholds for the right ear for 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz were 30 dB, 40 dB, 30 dB, 35 dB and 50 dB respectively.  For the left ear, the auditory thresholds for 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz were 30 dB, 35 dB, 25 dB, 40 dB and 50 dB respectively.  The Veteran also had 94 percent speech discrimination bilaterally.  Based on the examination results, the Veteran was diagnosed with bilateral sensorineural hearing loss.

Further, the October 2011 examiner opined the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  In support of this opinion, the examiner indicated the Veteran's May 1966 entrance examination and June 1968 separation examination both documented normal hearing acuity bilaterally.  Moreover, the Veteran denied ear trouble and hearing loss at the June 1968 medical examination for purposes of separation.

A September 2014 VA examination addendum similarly opines "the Veteran's hearing loss is less likely than not related to military noise exposure as there was no hearing loss documented prior to or following military service".

The Board also notes at the June 2008 DRO hearing, the Veteran specifically testified, and the representative clarified, that the true problem with his ears from his service is the tinnitus and not hearing loss.  During that hearing, the Veteran reported that when he got out of active service he went to work for companies, some of which gave him hearing tests, but he did not report the ringing in the ears at those times.  The Board would expect that if the Veteran was found to have hearing loss shortly after service he would have been aware of such a result, given that he recalls having hearing tests shortly after service.  The Veteran's testimony is consistent with the medical opinions provided by the March 2007, October 2011 and September 2014 VA examiners.  

The Board finds the March 2007, October 2011 and September 2014 examiners' opinions to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the March 2007, October 2011 and September 2014 examination reports warrant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his exposure to noise in the military where he served as a demolitions expert.  Specifically, the Board considered his reported exposure to bombs, explosives and other small fire arms with no ear protection.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present disabilities are related to noise exposure during the Veteran's service.  Moreover, while the Board acknowledges the Veteran is service -connected for tinnitus relating to noise exposure in service, the Board finds the Veteran's June 2008 hearing probative of a finding that although he had tinnitus during and after service, he did not have hearing loss.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


